Citation Nr: 1621543	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-26 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1)  Entitlement to service connection for right below the knee amputation as secondary to service-connected coronary artery disease (CAD).  

2)  Entitlement to an increased disability rating for CAD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972; and from August 1974 to August 1992.

This appeal to the Board of Veterans' Appeals (Board) arises from August 2007 and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In the August 2007 rating decision, the RO denied service connection for the Veteran's right below the knee amputation (amputation).  The Veteran filed a notice of disagreement (NOD) in July 2008.  The RO furnished the Veteran a statement of the case (SOC) in April 2010 and the Veteran filed a substantive appeal (VA Form 9) in April 2010.  

The Board notes that the April 2010 substantive appeal additionally contains statements that clearly indicate the Veteran's intent to disagree with the December 2009 rating decision that denied entitlement to an increased rating for CAD.  See April 2010 VA Form 9 ("When I had my Compensation & Pension exam for my request for higher evaluation...I was not given a fair C&P exam...I feel I was not given the benefit of the doubt.")  As the Veteran's disagreement was timely, the Board considers the April 2010 a valid NOD of the December 2009 decision and the cover page has been accordingly altered to reflect this decision.  

The Veteran requested a videoconference hearing before the Board.  The requested hearing was conducted in February 2016 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


The Veteran contends that his right below the knee amputation was secondary to secondary to his service-connected CAD.  At a VA examination in May 2007, a doctor opined that the Veteran's CAD aggravated the circulatory loss beyond a natural progression, stating that his service-connected conditions were "33%" responsible.  Id.  The examiner found that the Veteran's smoking history and high-cholesterol encompassed the other "two-thirds of the etiology."  Id.  

In March 2014, the RO "returned [the examination] report for a better opinion and rationale."  The examiner was instructed to comment on whether "service connected hypertension (only), caused the loss of circulation and eventual hypertension."

In an April 2014 VA addendum opinion, the May 2007 VA examiner seemingly reversed his prior opinion and wrote that after review of the December 2009 VA cardiac examination which indicated the full extent of the Veteran's smoking habit, the contribution of the service connected CAD was "essentially nil" when compared to the Veteran's "extremely heavy tobacco" and cholesterol.  Id.  The April 2014 VA examiner concluded that it is "more likely as not" that the tobacco use and cholesterol were "100% responsible for the loss of his right leg because of impaired circulation."  Id.  He did not provide a specific opinion on aggravation.  Cf. El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

The April 2014 VA opinion also does not address the seemingly positive June 2009 opinion rendered by the Veteran's private treating physician.  See June 2009 Barnes correspondence ("Past history is remarkable for hypertension, peripheral vascular disease, which led to right lower below knee amputation").  In light of the foregoing, it is therefore necessary to remand this case for the purpose of obtaining a clarifying supplemental opinion, which addresses whether the Veteran's service-connected CAD contributed in any way to cause or aggravate his circulatory loss/amputation.  

At his hearing the Veteran reported relevant treatment by private physicians, but these records have not been submitted or obtained.  See February 2016 Board Hearing transcript, p. 7.  Accordingly, all private treatment records, including those associated with the individuals and facilities named during the February 2016 Board Hearing, should be procured to ensure that all available relevant evidence has been associated with the claims file.

Finally, as noted above, a December 2009 rating decision denied the Veteran's claim of entitlement to an increased rating for his CAD.  In April 2010, the RO received a statement from the Veteran expressing his disagreement with the decision.  See April 2010 VA Form 9.  To date, an SOC has not been issued by the RO in response to the timely NOD.  Where an SOC has not been provided following the timely filing of a NOD, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, an SOC must be issued on this claim.

Accordingly, the case is REMANDED for the following actions:


1.  Ask the Veteran to provide authorization for VA to obtain records of private treatment reported at the February 2016 Board Hearing; or to provide the records himself.  

If any requested records are unavailable, the Veteran should be notified of the missing records, the efforts made to obtain them, and of the additional efforts that will be made.

2.  After the above development has been completed, obtain a medical opinion.  The examiner should review the claims file, including this REMAND.

The examiner should address the following question:

Is it at least as likely as not (50 percent or greater probability) that the effect of any of the Veteran's service-connected cardiac conditions caused any circulatory loss or physical limitation leading (in whole or part) to the right below the knee, or permanently worsened the amputation beyond its natural progress?

The examiner should provide reasons for the opinions, to include a discussion of the June 2009 private opinion and May 2007 and August 2014 VA opinions.

3. If the determination remains adverse to the Veteran, issue a supplemental statement of the case; and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




